DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021, has been entered.
Response to Amendment
Claims 48-67 remain pending in the application. Applicant’s amendment to claim 48 has overcome the rejections under 35 USC 112(a) and 112(b), and have rendered moot the interpretation under 35 USC 112(f), which were previously set forth in the Final Office Action mailed June 29, 2021. 
Claim Objections
Claim 50 is objected to because of the following informalities:  
In claim 50, line 4, “player” should read --players--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 56-58 and 65-67 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 56 recites the limitation “the activator” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the activator” refers to the activator unit or the activator aerial coil. For the purpose of examination, “the activator” will be interpreted as referring to --the activator unit--.
Regarding claim 57, the limitation “a cavity” in lines 1-2 renders the claim indefinite, because it is unclear whether this refers to the same cavity previously recited in claim 56, line 1. For the purpose of examination, “a cavity” in claim 57 will be interpreted in view of Applicant’s disclosure to mean --the cavity--.
Regarding claim 58, the limitation “between the ‘on’ condition to the ‘off’ condition” in line 2 renders the claim indefinite, because it is unclear whether this describes transitioning the ball between the “on” condition and the “off” condition (i.e., both from on to off and from off to on), or transitioning the ball from the “on” condition to the “off” condition. For the purpose of examination, “between the ‘on’ condition to the ‘off’ condition” will be interpreted in view of Applicant’s disclosure to mean --between the “on” condition and the “off” condition--.
Claim 65 recites the limitation “the activator” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the activator” refers to the activator 
Regarding claim 66, the limitation “adjacent cavity” in line 1 renders the claim indefinite, because it is unclear whether this refers to the same cavity previously recited in claim 65, line 1. For the purpose of examination, “adjacent cavity” in claim 66 will be interpreted in view of Applicant’s disclosure to mean --adjacent to the cavity--.
Regarding claim 67, the limitation “between the ‘on’ condition to the ‘off’ condition” in line 2 renders the claim indefinite, because it is unclear whether this describes transitioning the ball between the “on” condition and the “off” condition (i.e., both from on to off and from off to on), or transitioning the ball from the “on” condition to the “off” condition. For the purpose of examination, “between the ‘on’ condition to the ‘off’ condition” will be interpreted in view of Applicant’s disclosure to mean --between the “on” condition and the “off” condition--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48-51, 53-60, and 62-67 are rejected under 35 U.S.C. 103 as being unpatentable over Koudele (US Patent No. 8,257,189, hereinafter Koudele) in view of King et al. (US Patent No. 10,076,685, hereinafter King) and Horchler (US Patent No. 3,782,730, hereinafter Horchler).
claim 48, Koudele discloses a golf game system (system 20, Fig. 1; col. 6, line 58-col. 7, line 28) comprising:
a plurality of coded balls (42, Fig. 2a-b; col. 8, lines 6-7, coded with ball ID 62, col. 8, line 41), each of which comprises a circuit (electronics section 40) that includes a chargeable battery (power source 68, Fig. 2a; col. 8, lines 48-49; col. 8, line 66-col. 9, line 1, “battery”, chargeable at charging station 310, Fig. 3, col. 14, lines 42-45), a coil for charging the battery (for cooperation with inductive coil 314 of charging station, col. 14, lines 50-53, as is well understood in the art of inductive charging, col. 13, lines 3-4) and a ball aerial (antenna 44; col. 8, lines 9-21, “any suitable antenna can be used”) configured to transmit signals (50) for communication (col. 8, lines 23-24);
a plurality of detector units (ground transceivers 22, col. 6, lines 63-64; and tracking receivers 320 of tee stations 28a-b, Figs. 3-4a, col. 15, lines 20-24 and 56-65) configured to communicate with the ball aerial (44; col. 17, lines 57-65) of each of the plurality of coded balls (42) to detect movement of the plurality of coded balls (42; col. 21, lines 45-49; col. 22, lines 38-58); 
a battery charging station (310, Fig. 3; col. 14, lines 42-53) comprising a charging coil (314, Fig. 3) for inductively coupling with the coil in a ball (42; col. 14, lines 50-53); and
an activator unit (tee station 28a, Figs. 1 and 3, col. 14, lines 4-20; or ball dispenser 338, Figs. 4b-c, col. 17, lines 18-25) comprising an activator aerial (antenna 302 of tee station 28a; or antenna 338e of ball dispenser 338) configured to communicate with the ball aerial (44; col. 14, lines 6-11; col. 17, lines 20-25) of each of the coded balls (42). Both the tee station (28a) and the ball dispenser (338) are understood to be configured to switch the coded ball (42) from an 
Koudele does not teach that the battery charging station comprises a tray defining a plurality of orifices with a plurality of sensors and a plurality of charging coils; and Koudele does not teach the ball aerial and the activator aerial are coils and the activator unit is configured to switch the coded ball from the “on” condition to the “off” condition at an end of the game.
However, with respect to the charging tray, King teaches (Figs. 3-4) a battery charging tray (charging dock 310; col. 14, line 47-col. 16, line 60) for charging batteries within balls, the tray (310) defining a plurality of orifices (col. 15, lines 49-59, “indentations to assist with the proper alignment” or “supplemental cradles for holding the sports ball 100 in position”) that correspond with a plurality of ball-holding locations (two docking positions shown in Figs. 3-4; col. 15, lines 19-23) and are configured to receive a plurality of balls (100) to be charged; a plurality of sensors (col. 16, lines 21-24, “mechanical or electrical switch” corresponding to each docking position; also see col. 14, lines 61-64), wherein each sensor is located at a respective one of the ball-holding locations to detect whether one of the balls (100) is at the respective ball-holding location (col. 16, lines 21-24, corresponding to the location of the respective primary coils 340, Figs. 3-4); and a plurality of charging coils (primary coils 340, Figs. 3-4), wherein each charging coil (340) is located at a respective one of the plurality of ball-
With respect to the ball aerial coil, the activator aerial coil, and the configuration of the activator unit, Horchler teaches a similar golf system (similarly including a ball, Fig. 2, with a circuit, a battery B, and a ball aerial L, col. 2, lines 46-50) which comprises a ball aerial coil (transmitting coil L, Fig. 2; col. 1, lines 61-65; col. 2, lines 55-57) configured to transmit signals for communication (col. 1, lines 19-50), in combination with an activator unit (col. 4, lines 1-11, “radio receiver”) comprising an activator aerial coil (col. 4, lines 4-5, “aerial coil of the receiver”) configured to communicate with the ball aerial coil (L) to switch the ball from an “off” condition to an “on” condition at a start of a game (col. 4, lines 8-9, “SWITCH ON”) and switch the ball from the “on” condition to the “off” condition at an end of the game (col. 4, lines 10-11, “SWITCH OFF”; see col. 2, lines 7-9, “switched on and off before and after playing a round of golf”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Koudele by providing each of the ball aerial and the activator aerial in the form of a coil as taught by 
Regarding claim 49, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 48. Koudele further discloses a central control unit (host 24, Fig. 1, including range manager server 1210, Fig. 12; col. 35, lines 16-37) and a database (1214).
Regarding claim 50, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 49. Koudele further teaches the database (1214, Fig. 12; col. 35, lines 33-40, which stores data for computing user statistics and for gaming purposes) is configured to store a respective ball code (see col. 45, Table 2, line 1, “unique ID of the ball that was hit”) for each of the plurality of coded balls (42) and a respective player code (Table 2, line 2, “user ID that hit the ball”) for each of a plurality of players, and wherein the database is configured to associate the player code of one of the players with the ball code of one of the plurality of coded balls (i.e., the user ID that hit the ball being associated with the ball ID of the ball that was hit; see Table 2 and col. 45, lines 20-26).
Regarding claim 51, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 49. Koudele further teaches the database (1214, Fig. 12; col. 35, lines 33-40, which stores data for computing user statistics and for gaming purposes) is 
Regarding claim 53, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 49. Koudele further teaches the central control unit (1210, Fig. 12) is a server (“Range Manager Server”).
Regarding claim 54, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 49. Koudele further teaches (Figs. 3, 4b, and 12) the activator unit (tee-station 28a or ball dispenser 338a) comprises a beacon (tee-box user interface computer 328, Figs. 3, 4b, and 12, which sends wireless signals via wireless LAN as shown in Fig. 12) that is configured to communicate with the central control unit (1210).
Regarding claim 55, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 54. Koudele further teaches the activator unit (tee-station 28a or ball dispenser 338a) comprises circuitry (computer 330, Fig. 4b; col. 15, lines 46-55) connecting the activator aerial (antenna 302, Figs. 3 and 4b of Koudele, in coil form taught by Horchler as discussed above for claim 48) and the beacon (tee-box user interface computer 328). See col. 15, lines 49-53, “All of the aforedescribed components of the tee-off station may be connected to any suitable processing and control arrangement such as, for example, a computer 330 which, in one embodiment, may be a personal computer that is connected to host 24.”
Regarding claims 56-58, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 48. Koudele further teaches the activator unit (in this case, the ball dispenser 338a, Fig. 4c) defines a cavity (charging duct 338c; col. 17, claim 56); the activator aerial (antenna 338e of Koudele, Fig. 4c, in coil form taught by Horchler, as discussed above for claim 48) is adjacent to the cavity (338c; see Fig. 4c) and configured to communicate with the ball aerial (antenna 44 of Koudele, Fig. 2a, in coil form taught by Horchler, as discussed above for claim 48) of a respective one of the plurality of coded balls (42) as the ball (42) travels through the cavity (338c; col. 17, lines 20-25) (claim 57); and the activator unit (338a) is configured to transition the respective ball (42) between the “on” condition and the “off” condition (as modified in view of Horchler, as discussed above for claim 48) upon the respective ball (42) traveling through the cavity (338c, where the ball 42 is exposed to the charging coil 338d and antenna 338e) (claim 58).
Regarding claim 59, Koudele discloses a golf game system (system 20, Fig. 1; col. 6, line 58-col. 7, line 28) comprising: a central control unit (host 24, Fig. 1, comprising range manager server 1210, Fig. 12; col. 35, lines 29-31) with a database (1214, Fig. 12; col. 35, lines 33-37); coded balls (42, Fig. 2a-b; col. 8, lines 6-7, coded with ball ID 62, col. 8, line 41), each of which comprises a rechargeable battery (power source 68, Fig. 2a; col. 8, lines 48-49; col. 8, line 66-col. 9, line 1, “battery”, chargeable at charging station 310, Fig. 3, col. 14, lines 42-45) and a ball antenna (44) for communication (col. 8, lines 9-24); detector units (ground transceivers 22, col. 6, lines 63-64) arranged around a course (driving range 10), each of the detector units (22) configured to communicate with the central control unit (24, 1210, Fig. 12; col. 36, lines 7-12, via wireless LAN between ground transceiver network 1222 and GT manager section 1220 of range manager server 1210) and the ball antenna (44; col. 17, lines 57-65) of each of the plurality of coded balls (42) to detect movement of the plurality of coded balls (42; col. 21, lines a charging station (310, Fig. 3) comprising a charging coil (col. 14, lines 42-45) configured to inductively charge the coded balls (42); and an activator unit (tee station 28a, Figs. 1 and 3, col. 14, lines 4-20; or ball dispenser 338, Figs. 4b-c, col. 17, lines 18-25) comprising an activator antenna (antenna 302 of tee station 28a; or antenna 338e of ball dispenser 338) configured to communicate with the ball antenna (44; col. 14, lines 6-11; col. 17, lines 20-25) of each of the coded balls (42). Both the tee station (28a) and the ball dispenser (338) are understood to be configured to switch the coded ball (42) from an “off” condition to an “on” condition at a start of a game, because Koudele discloses that the ball is brought out of a “coma” state (i.e., switched from an off condition to an on condition) when the ball is subjected to a low frequency magnetic charging field (see col. 36, Table 1, first row; and col. 37, Table 1, last row), and both the tee station (28a) and the ball dispenser (338) subject the ball (42) to a low frequency magnetic charging field (see col. 14, lines 16-20, and col. 17, lines 20-22). 
Koudele does not teach that the charging station comprises a tray with ball-holding locations each comprising with a respective charging coil and a respective sensor; and Koudele does not teach the activator unit is configured to switch the coded ball from the “on” condition to the “off” condition at an end of the game.
However, with respect to the charging tray, King teaches (Figs. 3-4) a battery charging tray (charging dock 310; col. 14, line 47-col. 16, line 60) with a plurality of ball-holding locations (two docking positions for holding balls 100, Figs. 3-4; col. 15, lines 19-23) each comprising a respective charging coil (primary coils 340, Figs. 3-4) configured to inductively charge one of the balls (100) and a respective sensor (col. 16, lines 21-24, “mechanical or electrical switch” 
With respect to the activator unit, Horchler teaches a similar golf system (similarly including a ball, Fig. 2, with a circuit, a battery B, and a ball aerial coil L, col. 2, lines 46-50) which comprises a ball with a ball antenna (transmitting coil L, Fig. 2; col. 1, lines 61-65; col. 2, lines 55-57) in combination with an activator unit (col. 4, lines 1-11, “radio receiver”) comprising an activator antenna (col. 4, lines 4-5, “aerial coil of the receiver”) configured to communicate with the ball antenna (L) to switch the ball from an “off” condition to an “on” condition at a start of a game (col. 4, lines 8-9, “SWITCH ON”) and switch the ball from the “on” condition to the “off” condition at an end of the game (col. 4, lines 10-11, “SWITCH OFF”; see col. 2, lines 7-9, “switched on and off before and after playing a round of golf”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Koudele by configuring the activator unit to switch the ball both from the “off” condition to the “on” condition at the start of the game and from the “on” condition to the “off” condition at the end of the game, as taught by Horchler, so that high power outputs can be obtained for improving the detection range of the 
Regarding claim 60, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 59. Koudele further teaches the database (1214, Fig. 12; col. 35, lines 33-40, which stores data for computing user statistics and for gaming purposes) is configured to store a respective ball code (see col. 45, Table 2, line 1, “unique ID of the ball that was hit”) for each of the plurality of coded balls (42) and a respective player code (Table 2, line 2, “user ID that hit the ball”) for each of a plurality of players, and wherein the database is configured to associate the player code of each player with the ball code of a respective one of the coded balls (i.e., the user ID that hit the ball being associated with the ball ID of the ball that was hit; see Table 2 and col. 45, lines 20-26).
Regarding claim 62, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 59. Koudele further teaches the central control unit (1210, Fig. 12) is a server (“Range Manager Server”).
Regarding claim 63, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 59. Koudele further teaches (Figs. 3, 4b, and 12) the activator unit (tee-station 28a or ball dispenser 338a) comprises a beacon antenna (tee-box user interface computer 328, Figs. 3, 4b, and 12, which sends wireless signals via wireless LAN as shown in Fig. 12) that is configured to communicate with the central control unit (1210).
Regarding claim 64, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 63. Koudele further teaches the activator unit (tee-station 28a or ball dispenser 338a) comprises circuitry (computer 330, Fig. 4b; col. 15, lines 46-55) 
Regarding claims 65-67, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 59. Koudele further teaches the activator unit (in this case, the ball dispenser 338a, Fig. 4c) defines a cavity (charging duct 338c; col. 17, lines 18-25) through which the plurality of coded balls (42) are capable of traveling (Fig. 4c) (claim 65); the activator antenna (338e) is adjacent to the cavity (338c; see Fig. 4c) and configured to communicate with the ball antenna (44) of a respective one of the plurality of coded balls (42) as the ball (42) travels through the cavity (338c; col. 17, lines 20-25) (claim 66); and the activator unit (338a) is configured to transition the respective ball (42) between the “on” condition and the “off” condition (as modified in view of Horchler, as discussed above for claim 59) upon the respective ball (42) traveling through the cavity (338c, where the ball 42 is exposed to the charging coil 338d and antenna 338e) (claim 67).
Claims 52 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Koudele in view of King and Horchler, in further view of Kalogeropoulos et al. (US Patent No. 6,337,560, hereinafter Kalogeropoulos).
Regarding claim 52, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 49. Koudele does not explicitly teach that the database stores data indicative of a history of charging cycles which have been applied to the battery 
Regarding claim 61, the modified Koudele teaches the claimed invention substantially as claimed, as set forth above for claim 59. Koudele further teaches the database (1214, Fig. 12; col. 35, lines 33-40, which stores data for computing user statistics and for gaming purposes) is configured to store data indicative of movement of each of the plurality of coded balls (42; col. 22, lines 38-62). Koudele does not explicitly teach that the database stores data indicative of a history of charging cycles which have been applied to the battery within each ball. However, in the art of battery charging, in order to extend battery life, Kalogeropoulos teaches that it is advantageous to store data indicative of a history of charging cycles which have been applied to a battery (col. 7, lines 27-31; col. 11, lines 52-62), in order to optimize charging to extend the life of the battery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Koudele by storing in the database of Koudele data relating to a history of charging cycles applied to the battery within each ball by the battery charging system, as suggested by Kalogeropoulos, in order to extend the life of the battery.
Response to Arguments
Applicant's arguments filed September 28, 2021, have been fully considered but are not persuasive.
With respect to Koudele, in response to Applicant’s argument that Koudele does not teach the tee-off mat wakes the ball up, the examiner notes that Koudele teaches that the ball “can be brought out of Coma mode [in which ball electronics are turned off essentially completely] by being subjected to specific low frequency magnetic fields” (see col. 36, Table 1, first row describing “COMA” state) and that the ball “will not wake up until it sees a LF magnetic charging field” (see col. 37, Table 1, last row). Koudele’s “coma” state in which the ball electronics are turned off essentially completely is understood to read on the claimed “off” condition. Bringing the ball out of the “coma” state is understood to correspond to switching the ball from the “off” condition to an “on” condition. Koudele teaches that the ball is brought out of the “coma” state, i.e., switched from the “off” condition to the “on” condition, when the ball is subjected to low frequency magnetic charging fields. The tee station (28a) of Koudele is configured to subject the ball (42) to a low frequency magnetic charging field (308, Fig. 3; col. 14, lines 14-20), and is therefore understood to be configured to bring the ball out of the “coma” state, i.e., to switch the ball from the “off” condition to the “on” condition.
The examiner agrees that Koudele does not teach that the tee station is configured to switch the ball from the “on” condition to the “off” condition at the end of the game as now recited in amended claim 48. However, this feature is taught by Horchler, as set forth above in response to Applicant’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.